The opinion of the Court was drawn up by
Sheplet J.
The intentions of the parties are to be regarded in the construction of the power of attorney from John Given to Elias Moody. It is not necessary, that a power to convey lands should be expressly delegated. It may be imparted by implication. Com. Dig. Poiar, A. 2. Moody was authorized “ to bargain, sell, grant, release, and convey “ and upon such sale or sales, convenient and proper deeds, witlu'such covenant or covenants, general or special, of warranty, quitclaim, or otherwise, as to my said attorney shall seem expedient, in due form of law, as my deed or deeds, to make, seal, deliver, and acknowledge.” The power of attorney is silent as to what he was to sell and convey. The language^used was appropriate to the sale and conveyance of real estate according to the forms in use in this part of the country, and not usual in the sale and conveyance of personal property. The power is sufficiently broad to authorize the agent to sell and convey whatever estate Given might then own. And it would seem to be necessary to permit it to have that effect, or to decide, that it was wholly void. M.oody, by virtue of it, claimed the power to convey the right in equity to redeem the estate, which Given had before conveyed in mortgage to Brin-ley, and made a conveyance of it to Marr, who caused it to be recorded, and entered into possession of the greater portion of the estate, and has continued to possess it without interruption for nearly twenty years. Given, during all that time, has never denied, that Moody was fully authorized to sell, has never claimed any interest in the land, and does not now claim any. The defendant was instrumental in procuring the conveyance to be made'to Marr under that power, and in inducing him to advance the money due upon the mortgage. And does *60not therefore place herself in a position to claim such a limited construction of the power, as will wholly defeat it, and deprive Marr of the land. She must be regarded as a stranger to the title. The language used in the power and explained by the conduct of the parties for so long a period authorizes the conclusion, that it was their intention to authorize a sale and conveyance of all the rights of Given in any real estate.

Judgment for demandant.